UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Curran,

                                 Petitioner,                        19CV4196 (CS)(LMS)
                 - against -

 Keyser,                                                                   ORDER

                                 Respondent.


Lisa Margaret Smith, U.S.M.J.

        Petitioner filed a letter on November 25, 2019, seeking to stay and hold in abeyance this

habeas proceeding while he exhausts a new claim by way of a Section 440.10 motion that he

appears to have filed in state court. Docket # 21. To date, Respondent has not responded to

Petitioner's letter. Accordingly, the Court hereby orders Respondent to serve and file a response

to Petitioner's letter by no later than April 23, 2020.

       Counsel for Respondent shall send a copy of this Order to Petitioner and file a certificate

of service, or its equivalent, on the docket.

Dated: April 9, 2020
       White Plains, New York

                                                      SO ORDERED,


                                                      __________________________________
                                                      Lisa Margaret Smith
                                                      United States Magistrate Judge
                                                      Southern District of New York




                                                 1
